DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.
 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-18,22-24,26-28,32-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Broll; Bjoern et al. ; US 20120215751 A1 (hereinafter Broll) in view of US 20130191105 A1; Abdirashid; Mohammad et al. (hereinafter Ab) and Katayama, Yasuhiro et al.; US 20040078559 A1 (hereinafter Katayama).
Regarding claim 17, Broll teaches A method comprising: receiving, by a server, database operation commands associated with a transaction executed by an application server; (Broll [0008] The present invention provides database systems configured for creating and utilizing a transactions predictive model using a computer, generating, by the server, predicted execution results of the database operation commands using a prediction algorithm; (Broll [0008] The present invention provides database systems configured for creating and utilizing a transactions predictive model using a computer, the database system including: a database management system (DBMS) for handling a number of transactions in the database system, the DBMS including a prediction component for generating the transactions predictive model; a database workload table for capturing a number of commands transmitting, by the server, the predicted execution results to the application server; (Broll [0008] The present invention provides database systems configured for creating and utilizing a transactions predictive model using a computer, the database system including: a database management system (DBMS) for handling a number of transactions in the database system, the DBMS including a prediction component for generating the transactions predictive model; a database workload table for capturing a number of commands associated with the transactions, the commands utilized for generating the transactions predictive model; database data for providing data in response to the transactions; and a prediction model database for storing the transactions predictive model, where the prediction component is configured for generating a generalized statement for each statement corresponding with the recording, by the server, the database operation commands and predicted execution data generated from the executing of the prediction to a local storage device; (Broll [0032] FIG. 6 shows a flowchart of a database management system 600 according to a second embodiment of the invention that separates the generation of the model and the execution of the real time prediction component in order to save resources on the system. The database system includes a database management system 501, an asynchronous prediction component 602, a database data 503 and an asynchronous means for calculating the prediction model 603, database workload 504 and a prediction model database 505.[0033] The database management system 501 sends the database workload 506 to the asynchronous means for calculating the prediction model 603 that calculates and generates the transaction classes and prediction models and stores the prediction models in the database 505. The means for calculating the prediction model is located on a second system separated from the database management system. After the generation of the prediction models, these are submitted to the synchronous prediction component 602 that uses them in order to receiving, by the server, a transaction commit command from the application server; and executing, by the server, the transaction at a database using the database operations commands and predicted execution data stored in the local storage device;  (Katayama [0062] According to an aspect of the present invention, there is provided a control device for speculative instruction execution, comprising: an instruction fetch unit configured to fetch an instruction to be executed by a processor; a value prediction unit configured to predict a value obtained as an execution result of a target instruction for prediction in the case where instruction fetched by the instruction fetch unit is the target instruction for prediction; a branch instruction insertion unit configured to dynamically insert, based on a signal transmitted from the value prediction unit, a branch instruction subsequent to the target instruction for prediction in a group of instructions comprising a target the predicted execution results comprising an execution path of the transaction generated ( Katayama  [0023] A commit unit (CMT) 118 controls the timing when the operation result is written in the register file 117 (or memory in the case of store instruction) based on a comparison result input from a comparator 120 (D14). The program execution results must be written in the register file 117 or memory in populating, by the server, a data environment required for the database operation commands in a local memory bank by reading a portion of a database into the local memory bank, the portion identified based on commands included in the database operation commands; simulating, by the server, based on the database operation commands, a write command in the data environment by modifying the data environment to generate a result data set; processes and actions based on the result data set; (Ab [0004]selecting commands from a pool of commands, generating by a computer a test sequence from the randomly selected commands and simulating performance of the test sequence for a simulated virtual system that is a model of a virtual system. The method also includes recording simulated results of the simulated performance, performing the test sequence on the virtual system, recording actual results of the test sequence being performed on the virtual system, and determining by a computer if the virtual system is operating properly 
Corresponding system claim 27 is rejected similarly as claim 17 above. Additional Limitations: Memory; Logic Processors ( Katayama [10, 17-27] memory, logic, and corresponding processors)
Regarding claim 18, the combination of Broll, Ab and Katayama teach The method of claim 17, wherein the receiving database operation commands associated with a transaction executed by an application server comprising intercepting the database operation commands sent by the application server to the database. (Broll [0008] The present invention provides database systems 
Corresponding system claim 28 is rejected similarly as claim 18 above.
Regarding claim 22, the combination of Broll, Ab and Katayama teach The method of claim 17, the executing the transaction at a database using the database operations commands and predicted execution data stored in the local storage device comprising: issuing, by the server to the database, the database operation commands in the local memory bank to the database for execution by the database; and receiving, by the server, actual execution results of the database operation commands returned by the database. (Broll [0008] The present invention provides database systems configured for creating and utilizing a transactions predictive model using a computer, the database system including: a database management system (DBMS) for handling a number of transactions in the database system, the DBMS including a prediction component for generating the transactions predictive model; a database workload table for capturing a number of commands associated with the transactions, the commands utilized for generating the transactions predictive model; database data for providing data in response to the transactions; and a prediction model database for storing the transactions predictive model, where the prediction component is configured for generating a generalized statement for each statement corresponding with the transactions, identifying a sequence of transactions of the transactions, creating a transaction class based on the sequence of transactions, identifying a current transaction, and calculating probabilities between transactions, where each statement includes at least a database command. In some embodiments, 
Corresponding system claim 32 is rejected similarly as claim 22 above.
Regarding claim 23, the combination of Broll, Ab and Katayama teach The method of claim 22, further comprising: if the actual execution results are the same as the predicted execution results, issuing the transaction commit command to the database; and if the actual execution results are different from the predicted execution results, issuing a transaction rollback command to the database. (Katayama [FIG.2&15] shows the comparison of the prediction results and actual results and performs the operation and if they are not equal it rolls it back)
Corresponding system claim 33 is rejected similarly as claim 23 above.
Regarding claim 24, the combination of Broll, Ab and Katayama teach The method of claim 22, the issuing database operation commands in the local memory bank to the database for execution by the database comprising issuing, by the server, the locally recorded database operation commands at the same time to the database. (Katayama [FIG.2&15] shows the corresponding issuing of commands/operations)
Corresponding system claim 34 is rejected similarly as claim 24 above.
Regarding claim 26, the combination of Broll, Ab and Katayama teach the method of claim 17, further comprising: deleting, by the server, the database operation commands recorded in the local storage device and the predicted execution data when acquiring a transaction rollback command regarding the target transaction. (Katayama [FIG.2&15] shows a flush of commands/instructions when the prediction does not match the actual, this is all part of a rollback command, rollback is a call back/flush of the changes due to a calculation/comparison)
Corresponding system claim 36 is rejected similarly as claim 26 above.
Claims 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Broll; Bjoern et al. ; US 20120215751 A1 (hereinafter Broll) in view of Katayama, Yasuhiro et al.; US 20040078559 A1 (hereinafter Katayama), US 20140223418 A1; Michelsen; John J. et al. (hereinafter Ab) and US 20070198750 A1; Moilanen; Jacob Lorien (hereinafter Moilanen). 
Regarding claim 20, the combination of Broll and Katayama teach The method of claim 17												but lack explicitly teaching splitting, by the server, the database operation commands into read commands and write commands.						However Moilanen teaches splitting, by the server, the database operation commands into read commands and write commands. (Moilanen [0006] Another common attempt at classifying workloads is made by an anticipatory I/O scheduler. This I/O scheduler breaks down all I/O requests for all applications into either a read request or a write request. If the current request is a read request, then the typical anticipatory I/O scheduler will run an adaptive heuristic algorithm (an approximation algorithm) on the probability that another read request will occur that accesses a sector that is a small seek distance away from the sector to be accessed by the current read request, even if 
Corresponding system claim 30 is rejected similarly as claim 20 above 
Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Broll; Bjoern et al. ; US 20120215751 A1 (hereinafter Broll) in view of Katayama, Yasuhiro et al.; US 20040078559 A1 (hereinafter Katayama), US 20070198750 A1; Moilanen; Jacob Lorien (hereinafter Moilanen), US 20130191105 A1; Abdirashid; Mohammad et al. (hereinafter Ab) and Gschwind; Michael Karl et al.; US 20150378739 A1 (hereinafter Wind).
Regarding claim 21, the combination of Broll, Ab and Katayama teach The method of claim 20 comprising: executing, by the server						but lack explicitly and orderly teaching a read command in the database to acquire a read data set; storing, by the server, the read data set into the local memory bank to simulate the data environment for the database operation commands; and executing, by the server, a write command in the memory bank to modify the read data set.														However Wind teaches a read command in the database to acquire a read data set in the data environment; storing, by the server, the read data set into the local memory bank to simulate the data environment for the database operation commands; and executing, by the server, a write command in the memory bank to modify the read data set. (Wind [0207] discuss the read and write manipulation abilities in a speculation/simulation environment)							Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Broll's, Katayama's, and Moilanen's methods and make the addition of Wind's manipulation of Transactional Read and Write commands in order to further improve the quality of the system (Wind  [0006] Improving the tracking of read sets and write sets associated with cache lines of a transaction in a pipelined processor executing memory instructions having the read sets and write sets associated with the cache lines is provided. [0207] The recovery sets 714 are a set of read sets 708 and write sets 710 that may be used for the purpose of recovering a more accurate read set 708 or write set 710 to restore to active read sets 508 and 510 at a specific point in the program where misspeculation may have occurred, such that program execution would roll back to that point. The recovery set 714 would represent a more accurate read set 708 and write set 710 corresponding to that point in the program. It is not necessary for a recovery set to be a fully accurate representation of the minimal read and write set of a possible rollback point, Rather, for functional correctness, it needs to be a superset and it still may include some unnecessary cache lines (or sublines) in read sets 708 and write sets 710 indicating additional data that is part of the recorded read sets 708 and write sets 710, but is not, in fact, representative of an read or write access having occurred up to a rollback point. This property can be used to reduce the number of maintained recovery sets and share a single recovery set among multiple possible program points to which a rollback can 
Corresponding system claim 31 is rejected similarly as claim 21 above.
Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Broll; Bjoern et al. ; US 20120215751 A1 (hereinafter Broll) in view of Katayama, Yasuhiro et al.; US 20040078559 A1 (hereinafter Katayama), US 20140304494 A1 Hawver; Bruce et al. (hereinafter Hawver), US 20130191105 A1; Abdirashid; Mohammad et al.  (hereinafter Ab) and US 20160070573 A1; Carlough; Steven R. et al. (hereinafter Carlough)
Regarding claim 25, the combination of Broll, Ab and Katayama teach The method of claim 17, the executing the transaction at a database using the database operations commands and predicted execution data stored in the local storage device comprising:… to actually execute the transaction of the database operation commands recorded in the local storage device and the predicted execution data; (Katayama [0062] According to an aspect of the present invention, determining, by the server, whether the target transaction is a stand-alone transaction based on the database operation commands (Hawver [0041] Each of the operating modes for the computer device 520 ( stand-alone, cooperative, and terminal) can require a different combination of available resources at the computer device 520. In the stand-alone mode, the computer device 520 requires local resources for processing, memory, display, and input stimulation. However, resources for communications linking and/or internet access may not be required. In the terminal mode, the computer device 520 can require substantial network bandwidth for internet communications. However, the local processor requirements can be minimal. [0042] In one embodiment, an Accessory Management Software (AMS) application can be resident at the computer device 520. In a further embodiment, the AMS application can process the request to configure the computer environment. In one embodiment, the AMS application can determine the availability of various computer resources in the computer environment. In one embodiment, the configuration request to determine which mode of operation is being requested. For example, the source of if the transaction is a stand-alone transaction, using, by the server, stand-alone transaction processing logic to control the database ; and if the transaction is not a stand-alone transaction, using, by the server, distributed transaction processing logic to control the database (picking logic based on transaction/operation type) (Carlough [0025] Consistent with embodiments, condition code generator logic 114 can use the output, or an intermediate result, of the ALU 116 to determine the appropriate condition code 118. As discussed in more detail herein, the condition code generator logic 114 can determine a value for the condition code 118 based upon the type of operation being performed, an analysis of 
Corresponding system claim 35 is rejected similarly as claim 25 above.


Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered
35 USC § 103: 
Regarding Applicant’s Argument (page: 10-13): “In the interests of expediting prosecution of the present application to issuance and without acquiescing to the rejections and contentions presented in the Office Action, Applicant has amended the independent claims 17 and 27...On pages 5-6 of the Office Action, the Examiner acknowledges that Broll fails to teach or suggest the element of "the prediction algorithm simulating a data environment required by the database operation commands and the predicted execution results comprising an execution path of the transaction."1 However, the Examiner relies on Michelson to cure the admitted deficiencies in Broll.2 Without conceding that Michelson teaches or suggests any other claim element, Applicant respectfully submits that Michelson at least fails to cure the deficiencies in Broll. However, Applicant respectfully submits that Michelson does not teach or suggest the claimed operations involving a simulated data environment, as presently claimed. First, Michelson at most teaches a virtual service that is at best generic in every sense without ...In contrast to Michaelson, the claims describe the analysis of ad hoc database operations and the Examiner’s response:- The Examiner respectfully disagrees with the applicant. Applicant’s arguments are moot upon a further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over new art US 20130191105 A1; Abdirashid; Mohammad et al.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165